DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 11, 2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6, 9, 11-18 and 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As per the Applicant’s argument that none of the prior arts disclose the amended limitation “the controller is configured to detect the subset based on a control data element or sub-element associated with the grant signal”, the Examiner respectfully disagrees with the argument because Xiong teaches the limitation. That is, as described in paragraph [0042]-[0043] and/or illustrated in figs. 3-4, the subset is detected based on control data element such as M-PDCCH and/or resource element associated with allocated or scheduled and/or grant signal.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9, 11-12, 16-18 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0355451 A1) in view of Elmaleh et al. (US 8,306,573 B2), and Xiong et al. (US 2017/0223725 A1) and LIU et al. (US 2018/0103459 A1).
Regarding claim 1 and 31, Kim discloses a terminal device and method for use in a wireless telecommunications system (e.g. figs. 4 and 26; paragraph [0002]; [0008]; [0011]; [0236]), the terminal device comprising: a transceiver (63) configured to perform wireless communication with a base station using a communications resource allocated to the terminal device by the base station (paragraph [0011]; [0053]; [0085]; [0236]; and so on, illustrating wireless communication between BS and UE assigned resources by the BS); and a controller (61) configured to: control the transceiver to receive a grant signal from the base station, the grant signal specifying a communications resource for use by the terminal device (fig. 4; 
Kim doesn’t explicitly disclose the communications resource defined by the grant signal comprises both of a radio frequency band and a transmission time slot, and detect the subset on the radio frequency band specified by the grant signal, wherein the controller is configured to detect the subset based on a control data element or sub-element associated with the grant signal, wherein a control device is configured to determine the subset according to a mapping, specified by the based station, between the subset and the control data element or sub-element associated with the grant signal.
Elmaleh teaches the communications resource defined by the grant signal comprises both of a radio frequency band and a transmission time slot (e.g. col. 3, line 58-col. 4, line 11; and so on).

Xiong teaches detect the subset on the radio frequency band specified by the grant signal (paragraph [0042]; [0100]), and wherein the controller is configured to detect the subset based on a control data element or sub-element associated with the grant signal (figs. 3-4; paragraph [0042]-[0043]).
Xiong doesn’t explicitly teach wherein a control device is configured to determine the subset according to a mapping, specified by the based station, between the subset and the control data element or sub-element associated with the grant signal.
LIU teaches wherein a control device is configured to determine the subset according to a mapping, specified by the based station, between the subset and the control data element or sub-element associated with the grant signal (paragraph [0016]-[0022]; [0030]-[0036]; [0055]-[0061]; [0065]-[0088]; [0096]-[0103]; [0115]-[0117]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the communications resource defined by the grant signal comprises both of a radio frequency band and a transmission time slot, and detect the subset on the radio frequency band specified by the grant signal, wherein the controller is configured to detect the subset based on a control data element or sub-element associated with the grant signal, wherein a control device is configured to determine the subset according to a mapping, specified by the based station, between the subset and the control data element or sub-
Regarding claim 16, a base station (50) for use in a wireless telecommunications system (e.g. figs. 4 and 26; paragraph [0002]; [0008]; [0011]; [0236]), the base station comprising: a transceiver (53) configured to perform wireless communication with a terminal device using a communications resource allocated to the terminal device by the base station (paragraph [0011]; [0053]; [0085]; [0236]; and so on, illustrating wireless communication between BS and UE assigned resources by the BS); and a controller (51) configured to: allocate the communications resource to the terminal device (paragraph [0047]; [0053]; [0063]; and so on, illustrating BS allocates resources to the UE); control the transceiver to send a grant signal to the terminal device, the grant signal specifying the communications resource for use by the terminal device (fig. 4; paragraph [0053]; [0085]-[0086]; and etc., explaining a grant or scheduling specifying resources to be used by the UE is sent by BS); control the transceiver to receive a wireless message from the terminal device using the communications resource specified by the grant signal (fig. 4; paragraph [0086], describing the UE transmits a UL transport block on PUSCH in response to the grant); define, in dependence upon the grant signal, a subset, being some but not all, of a set of control data elements providing wireless signalling from the base station to the terminal device (paragraph [0105]; [0162]; [0167]; [0233]; and etc., illustrating the determination of group of resources providing signaling from the base station); and control the transceiver to send to the terminal device, using a control data element in the defined subset, acknowledgement information sent by the base station in respect of the wireless message (fig. 4; 
Kim doesn’t explicitly disclose the communications resource defined by the grant signal comprises both of a radio frequency band and a transmission time slot, and detect the subset on the radio frequency band specified by the grant signal, wherein the controller is configured to detect the subset based on a control data element or sub-element associated with the grant signal, wherein a control device is configured to determine the subset according to a mapping, specified by the based station, between the subset and the control data element or sub-element associated with the grant signal.
Elmaleh teaches the communications resource defined by the grant signal comprises both of a radio frequency band and a transmission time slot (e.g. col. 3, line 58-col. 4, line 11; and so on).
Elmaleh doesn’t disclose detect the subset on the radio frequency band specified by the grant signal, wherein the controller is configured to detect the subset based on a control data element or sub-element associated with the grant signal, wherein a control device is configured to determine the subset according to a mapping, specified by the based station, between the subset and the control data element or sub-element associated with the grant signal.
Xiong teaches detect the subset on the radio frequency band specified by the grant signal (paragraph [0042]; [0100]), wherein the controller is configured to detect the subset based on a control data element or sub-element associated with the grant signal (figs. 3-4; paragraph [0042]-[0043]).

LIU teaches wherein a control device is configured to determine the subset according to a mapping, specified by the based station, between the subset and the control data element or sub-element associated with the grant signal (paragraph [0016]-[0022]; [0030]-[0036]; [0055]-[0061]; [0065]-[0088]; [0096]-[0103]; [0115]-[0117]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the communications resource defined by the grant signal comprises both of a radio frequency band and a transmission time slot, and detect the subset on the radio frequency band specified by the grant signal, wherein the controller is configured to detect the subset based on a control data element or sub-element associated with the grant signal, wherein a control device is configured to determine the subset according to a mapping, specified by the based station, between the subset and the control data element or sub-element associated with the grant signal as taught by Elmaleh, Xiong and LIU into Kim in order to interoperate different types of traffic in the granted resources, to reduce dropping of user data and multimedia traffic or packet flow, to improve resource utilization and quality of service, and to reduce resource allocation error and improve interoperability. 
Regarding claim 2, Kim discloses the controller is configured to decode control data elements of the subset of control data elements and to detect whether each decoded control data element contains acknowledgement information relating to the wireless message (e.g. paragraph [0009]; [0136]; [0160]; [0224]). 
Regarding claim 3 and 17, Kim discloses each control data element comprises a group of one or more sub-elements (paragraph [0133]; [0143]; and so on); and the subset of control data elements comprises at least two groups of sub-elements (paragraph [0164]-[0166]). 
Regarding claim 4 and 18, Kim discloses the sub-elements have a logical ordering common to the terminal device and the base station; and each of control data elements comprises a contiguous group of sub-elements in the logical ordering (paragraph [0071]; [0166]; and so on). 
Regarding claim 7, Kim discloses the transceiver is configured to receive the grant signal by one or more of the control data elements (paragraph [0053]; [0085]; [0088]; and so on); the controller is configured to detect the subset in dependence upon a control data element or sub-element associated with the grant signal (paragraph [0071]; [0162]-[0166]; and so on). 
Regarding claim 8, Kim discloses the control device is configured to determine the subset according to a mapping (paragraph [0100]), specified by the base station, between the subset and the control data element or sub-element associated with the grant signal (paragraph [0149]-[0151]; [0162]-[0166]). 
Regarding claim 9, as applied above, Kim discloses one or more of the control data elements associated with the grant signal. However, Kim doesn’t disclose the controller is configured to determine the subset based on a repetition level and/or aggregation level applicable to the one or more of the control data elements associated with the grant signal. 
LIU teaches the controller is configured to determine the subset based on a repetition level and/or aggregation level applicable to the one or more of the control data elements associated with the grant signal (e.g. paragraph [0065]-[0067]; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the controller is configured to determine the subset based on a repetition level and/or aggregation level applicable to the one or more of the control data elements associated with the grant signal as taught by LIU into the modified communication of Kim in order to reduce resource allocation error and improve interoperability.
Regarding claim 11, Kim discloses the control data element carrying acknowledgement information relating to the wireless message is associated with error detection data combined with data identifying the terminal device (paragraph [0087]-[0089]; [0160]; and etc.); the controller is configured to detect, from the data identifying the terminal device, which control data element carries acknowledgement information relating to the wireless message (paragraph [0160]; [0223]-[0224]). 
Regarding claim 12, Kim discloses the acknowledgement information comprises data identifying the terminal device; and the controller is configured to detect, from the data . 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Elmaleh, Xiong and LIU, and further in view of Lee et al. (US 2013/0083753 A1).
Regarding claim 6, as applied above, the modified communication of Kim discloses the grant signal. The modified communication of Kim doesn’t explicitly disclose the grant provides a data field specifying the subset of control data elements. 
Lee teaches the grant provides a data field specifying the subset of control data elements (e.g. paragraph [0200]; [0205]-[0206]; [0234]; [0274]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the grant provides a data field specifying the subset of control data elements as taught by Lee into the modified communication of Kim in order to improve utilization of resources.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Elmaleh, Xiong and LIU, and further in view of Damnjanovic et al. (US 2012/0134305 A1).
Regarding claim 13, as applied above, the modified communication of Kim discloses the controller is configured to detect the acknowledgement information from a signalling transmission. However, the modified communication of Kim doesn’t disclose the transmission comprising multiple instances of such information relating to respective wireless messages. 
Damnjanovic teaches the transmission comprising multiple instances of such information relating to respective wireless messages (e.g. paragraph [0008]-[0016]; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the transmission comprising multiple instances of such information relating to respective wireless messages as taught by Damnjanovic into the modified communication of Kim in order to reduce error and to dropping of user data.
Regarding claim 14, as applied above, the modified communication of Kim discloses detect the acknowledgement. However, the modified communication of Kim doesn’t disclose the multiple instances have a logical ordering, the controller being configured to select an instance from the multiple instances according to a mapping between the instances and a radio frequency used for sending the wireless message, and to detect the acknowledgement information from the selected instance. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the multiple instances have a logical ordering, the controller being configured to select an instance from the multiple instances according to a mapping between the instances and a radio frequency used for sending the wireless message, and to detect the acknowledgement information from the selected instance as taught by Damnjanovic into the modified communication of Kim in order to reduce error and to dropping of user data.
Regarding claim 15, as applied above, the modified communication of Kim discloses detect the acknowledgement. The modified communication of Kim doesn’t disclose the multiple instances have a logical ordering, the controller being configured to select an instance from the multiple instances according to a mapping indicating an instance in the logical ordering associated with that terminal device, and to detect the acknowledgement information from the selected instance. 
Damnjanovic teaches the multiple instances have a logical ordering, the controller being configured to select an instance from the multiple instances according to a mapping indicating an instance in the logical ordering associated with that terminal device, and to detect the acknowledgement information from the selected instance (paragraph [0008]-[0016]; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the multiple instances have a logical ordering, the controller being configured to select an instance from the multiple instances according to a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209.  The examiner can normally be reached on M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY D VU can be reached on (571)272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIBROM T HAILU/Primary Examiner, Art Unit 2461